Shulman, Presiding Judge.
Annie Winkles, wife of appellant, was injured in an automobile collision involving appellee. Mrs. Winkles filed a suit for damages against appellee, and appellant filed a separate action against appellee for loss of consortium. Mrs. Winkles’ case against appellee was tried, and the jury rendered a verdict in favor of appellee. Upon appellee’s motion, the trial court then awarded summary judgment to appellee in the case at bar, concluding that appellant’s suit was derivative of his wife’s cause of action in which the issue of appellee’s liability had been tried. This appeal followed.
We are bound by the decision of this court in Stapleton v. Palmore, 162 Ga. App. 525, 527 (291 SE2d 445): “The defendant in the case sub judice was not entitled to summary judgment against the [husband] in [his] loss of consortium suit merely because a previous jury in a prior trial had determined the defendant was not liable for the [wife’s] injury. [Cits.]’’The trial court erred in granting appellee’s motion for summary judgment.
*716Decided November 16, 1982
Rehearings denied December 8, 1982
John M. Strain, for appellant.
Richard B. Eason, Jr., Carolyn J. Kennedy, Noel H. Benedict, for appellee.

Judgment reversed.


Quillian, C. J., and Carley, J., concur.